NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        OCT 6 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LAWRENCE HICKMAN,                               No. 14-17524

                  Plaintiff-Appellant,           D.C. No. 3:11-cv-04395-EDL

   v.
                                                 MEMORANDUM*
 DOUGLAS HAMBLETON; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding**

                          Submitted September 27, 2016***

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Lawrence Hickman appeals pro se from the district court’s order dismissing

his 42 U.S.C § 1983 action alleging federal and state law claims. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. §1291. We review for an abuse of discretion a

dismissal for failure to prosecute. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th

Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Hickman’s

action after Hickman failed to comply with court orders and a binding stipulation

to arbitrate, despite being warned that failure to comply would result in dismissal.

See id. (discussing factors to be considered before dismissing a case for failure to

prosecute). Because we affirm the district court’s dismissal of Hickman’s action

for failure to prosecute, we do not consider his challenges to the district court’s

interlocutory orders. See id. at 1386 (“[I]nterlocutory orders, generally appealable

after final judgment, are not appealable after a dismissal for failure to prosecute,

whether the failure to prosecute is purposeful or is a result of negligence or

mistake.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                     14-17524